Rice, J.
This case, which has been continued upon the docket for many years, for argument, has very recently come into the hands of the Court. There were many papers and documents introduced at the trial, under objection, none of which, however, have come into our hands, and they do not seem to be relied upon by the excepting party.
The only point taken at the trial, and urged in argument by the counsel for the defendant, is, that the assessors, by whom the tax against the defendant was assessed, were not legally sworn. This objection is based upon the statement of counsel that the record of the town only recites that the assessors were “ duly sworn,” which it is contended is insufficient ; and that the oath administered should have been set out at length, to the end that the Court might determine whether it were sufficient or otherwise.
The R. S., c. 5, § 9, provides that assessors shall be “ duly sworn.”
Chapter 1, § 3, rule 21, provides that whenever the expression “ duly sworn,” or “ sworn according to law,” is used or applied to any officer, who is required to take and subscribe *228the oath prescribed in. the constitution, it shall be construed to mean, that such officer had taken and subscribed the same, as well as made oath faithfully and impartially to perform the duties of the of&ce to which he had been elected or appointed ; and when applied to any person, other than such officer, it shall be construed to mean that such person had taken an oath faithfully and impartially to perform the duties assigned to him in the case specified.
There does not seem to be any valid reason for this objection. The other exceptions taken at the trial appear to have been abandoned at the argument.

Exceptions overruled and judgment on the verdict.

Tenney, C. J., and Hathaway, Cutting, and Goodenow, J. J., concurred.